Citation Nr: 0402566	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had unverified military service from October 1979 
to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDING OF FACT

The veteran has not been diagnosed with a chronic back 
disability associated with an incident experienced in 
service.


CONCLUSION OF LAW

The veteran's upper back disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 1153, 5102, 5103, 5103A  (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in March 2002 the RO 
sent a letter to the appellant advising him what evidence was 
required to substantiate his claim and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would obtain evidence kept by the VA and other federal 
government agencies and help him get evidence such as private 
treatment records and statements from persons who had 
knowledge of the veteran's claimed condition, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records 
and the names and mailing addresses of any persons to be 
contacted.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the appellant, the RO 
obtained the appellant's service and VA medical records.  
Further, the appellant was afforded a VA examination in June 
2002.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

The veteran contends that he suffers from an upper back 
disability caused by an incident during AIT while in service.      

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The veteran's service medical records reveal that in his 
October 1979 entrance medical examination the examiner noted 
the veteran's spine as normal.  In the summary of defects and 
diagnosis, the examiner noted no disqualifying defects were 
noted.  The veteran elected not to undergo a separation 
examination.     

The veteran's service medical records reveal that in November 
1979, the veteran was treated for lower back pain resulting 
from a fall from a top bunk.  On January 1980 the veteran was 
treated for back pain resulting from injury to his back that 
he sustained during a road march.  The service medical 
records show no further treatment or complaints for any type 
of back disability.

VA Outpatient records reveal that the veteran was treated for 
chronic myofascial pain of the neck, back, and shoulder from 
November 2000 to May 2002.  In May 2002, the veteran was 
diagnosed with "[RUE] radicular pain" and "chronic 
myofascial pain syndrome".  A cervical X-ray taken in 
January 2001 was unremarkable and a right shoulder X-ray 
taken in May 2002 showed "grade I outlet occlusion [of the 
right AC joint]" which the examiner noted was not connected 
to the veteran's service.    

In June 2002, the veteran was afforded a VA examination.  The 
examiner diagnosed the veteran with "[r]ight shoulder muscle 
such as trapezius, rhomboid and supraspinatus pain without an 
objective evidence of pathology."  

The Board recognizes that the record confirms the veteran's 
reports of upper back, neck and shoulder pain, and the Board 
has no reason to doubt that the veteran may experience such 
pain.  Such pain, however, absent a finding of any underlying 
disorder, simply cannot be service-connected under current VA 
law.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) and Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

In addition, even assuming that the veteran's condition 
constituted a "current disability" within the meaning of 
38 U.S.C.A. § 1131, a link between the veteran's claimed 
disability and his period of active duty service has not been 
established.  See Pond, supra.  The examiner who conducted 
the June 2002 VA examination specifically opined, "This is 
not service-connected at all."  

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against a finding of 
any currently diagnosed upper back disability that is related 
to service, the evidence is not in equipoise, and there is no 
basis to apply it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an upper back 
disability is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



